Citation Nr: 1503409	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  08-36 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to a rating in excess of 30 percent prior to November 18, 2009, and in excess of 40 percent from November 18, 2009, for right knee post-operative residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1979 to September 1979 and active military service from December 1979 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in September 2011.  For the reasons set forth below, another remand is necessary.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  VA examinations in October 2012 and a statement from the Veteran received in January 2013 reference outstanding VA treatment records that have not been associated with the claims file.  In this regard, the Veteran moved from Florida to Virginia in 2011.  While the Appeals Management Center (AMC) requested current outstanding records from a VA Medical Center (VAMC) in Florida, no such request was made to the appropriate VAMC in Virginia.  Consequently, a remand is warranted to obtain additional VA records.
Additionally, regarding the issue of service connection for a left knee disorder, an October 2009 VA examiner opined that such was not secondary to the Veteran's service-connected right knee disability.  However, no opinion regarding aggravation was provided.  The Board's September 2011 remand asked for an examination to include an opinion regarding aggravation; an April 2012 examiner opined that the Veteran's left knee disorder was not related to his military service, but no opinion regarding aggravation was provided.  As such, the Board concludes that on remand, an addendum medical opinion should be provided.  Moreover, the Board granted service connection for a left ankle disability in September 2011.  The addendum medical opinion should also address whether a left knee disorder is secondary to the service-connected left ankle arthritis.

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran moved to Virginia, transfer jurisdiction of his claims file to the appropriate RO.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Richmond VAMC.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the April 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left knee disorder is aggravated (permanently worsened beyond normal progression) by the service-connected right knee post-operative residuals or is caused or aggravated by the service-connected left ankle arthritis [If the left knee disorder is found to have been aggravated by the service-connected right knee post-operative residuals and/or left ankle arthritis, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




